Order filed September 25, 2012




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00554-CV
                                   ____________

                         NARENDRA BAJANIYA, Appellant

                                            V.

                         SOLOCHNA BAJANIYA, Appellee


                       On Appeal from the 280th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2012-21705


                                       ORDER

       Appellant’s brief was due August 31, 2012. No brief or motion for extension of
time has been filed.

       Unless appellant submits a brief to the clerk of this court on or before October 25,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                          PER CURIAM